Citation Nr: 1520516	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-27 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a lumbosacral spine disability.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right knee disability, status post total right knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from February 1962 to December 1963.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

By way of history, the Veteran's original claims of service connection for a lumbosacral spine disability and for a right knee disability, status post total right knee replacement were originally denied in a May 2007 rating decision.  The Veteran was notified of the decision, but did not appeal.  He sought to reopen his claims in November 2010.  In the April 2011 rating decision, the RO reopened and denied the Veteran's claims.  

Notwithstanding the RO's reopening of the Veteran's claims, the Board must determine independently whether new and material evidence has been presented to reopen a claim as a jurisdictional matter, irrespective of the decision of the RO.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

(The issue of service connection for a lumbosacral spine disability, on the merits; plus whether new and material evidence has been submitted to reopen the Veteran's claim of service connection for right knee disability, status post right knee replacement are addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  By a May 2007 rating decision, the RO denied the Veteran's claim of service connection for a lumbosacral spine disability.  The Veteran was notified of the decision, but did not appeal.  

2.  Evidence not previously considered in the RO's May 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbosacral spine disability, and it raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A May 2007 rating decision that denied service connection for a lumbosacral spine disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has been received, and the Veteran's claim of service connection for a lumbosacral disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117.  

The Veteran's original claim for service connection reflects his contention that he incurred a lumbosacral spine disability in January 1995 when an Army National Guard (ANG) truck he was driving was involved in an accident.  The RO denied the claim based on its finding that the Veteran's ANG unit had not been mobilized for federal active duty at the time of the accident.  Documents in the claims folder associated with the Veteran's ANG unit reflect the Veteran's participation in a State Mobilization Task Force.  A June 1993 letter from the Puerto Rico Army National Guard notes that the Veteran had been ordered to "state active military duty."  

Otherwise, at the time of the May 2007 rating decision, the Veteran's service treatment records (STRs) associated with his claims folder revealed that in July 1978 he had incurred a low back injury during a period of active duty for training in Alabama.  The injury required treatment for persistent pain and sciatica.  A review of the May 2007 rating decision does not reflect any discussion by the RO of these records.  Understandably, in light of the Veteran's contentions when he filed his original claim, the RO appears to have focused its analysis in the May 2007 rating decision on the Veteran's arguments related to the January 1995 truck accident as well as the status of the Veteran's service at that time.  Since attempting to reopen his claim in November 2010, the Veteran has submitted copies of the above-noted STRs related to a period of active duty for training in 1978 as evidence of a low back injury during a period of qualifying service.  

As the Veteran's STRs from his period of active duty for training were not discussed in the May 2007 rating decision, the Board will accept copies of these records from the Veteran as new and material evidence.  Here, the STRs relate to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a lumbosacral spine disability.  In other words, the evidence provides support for the Veteran's claim that he has a current lumbosacral spine disability, manifested by degenerative changes and status post laminectomy, related to a period of active duty for training.  As the incurrence of an injury during a period of active duty or active duty for training was an element not present in the prior final denial, the Board finds that the evidence is sufficiently material to reopen the Veteran's claim of service connection for a lumbosacral spine disability.  Shade, 24 Vet. App. at 117.  Furthermore, the Board's finding is consistent with the RO's action in its April 2011 decision in which it reopened the Veteran's claim for service connection for a lumbosacral spine disability.  

The Board cannot, at this point, adjudicate the reopened claim of service connection for a lumbosacral spine disability as further development of the claim is necessary prior to a final adjudication.  The specific evidentiary development needed is discussed in detail in the remand below.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbosacral spine disability is reopened; to that limited extent, the appeal of this issue is granted.


REMAND

The Veteran appears to be arguing that his accident in January 1995 while driving an ANG truck occurred during a period of active duty or active duty for training.  

The RO requested verification of the Veteran's service from the National Personnel Records Center (NPRC).  In September 2006, the NPRC reported the following:

[Veteran] performed active duty from: 2/07/1962 to 12/31/1963/[Honorable]. . . . No other active service performed other than for training purposes.  

On its face, the evidence would appear to support that the Veteran's ANG unit was not on federal active duty at the time of the January 1995 truck accident.  Documents in the claims folder associated with the Veteran's ANG unit reflect the Veteran's participation in a State Mobilization Task Force.  A June 1993 letter from the Puerto Rico Army National Guard notes that the Veteran had been ordered to "state active military duty" from "12 June 1993 to indefinite."  Furthermore, of record, is a completed application following the accident apparently filed with the Commonwealth of Puerto Rico State Insurance Fund Corporation.  Nonetheless, the Board finds the September 2006 response from the NPRC does not necessarily provide a clear indication as to the Veteran's service status in January 1995.  Likewise, the June 1993 letter is equivocal as it references both "state" and "active military duty" in the same sentence.  

Therefore, it would helpful in this instance if the RO clarified the Veteran's duty status at the time of the truck accident in January 1995 with the Veteran's former ANG Unit or the Puerto Rico Adjutant General's Office.  

Concerning the claim of service connection for a lumbosacral spine disability, on the merits, the Board finds that an additional VA examination is necessary to clarify the etiology of the disability.  Of note, when the Veteran filed his original claim of service connection in August 2006, he attributed his lumbosacral spine disability to an ANG truck accident in January 1995.  On VA examination in November 2006, the Veteran again reported that he had residual pain in his low back secondary to the January 1995 truck accident.  He also reported that he had not suffered any previous trauma to his low back.  More recently, however, the Veteran appears to be alleging that his low back disability is related to an injury he incurred in July 1978 during a period of active duty for training in Alabama.  In particular, a Statement of Medial Examination and Duty Status (DA Form 2173) notes that on July 1, 1978, the Veteran was helping to unload equipment when he suffered acute pain in his back and collapsed.  A later July 1978 treatment record reflects the Veteran's report that he had injured his back three months previously.  The extent of any prior injury is not noted, nor is the prior injury further discussed.  Otherwise, in a February 1986 Report of Medical History, the Veteran reported no history of current or prior low back pain.  Later Reports of Medical History in September 1991 and August 1994 note the Veteran's affirmation that he did have or had low back pain.  

On examination, the examiner should review the Veteran's claims folder and determine whether any current lumbosacral spine disability is attributable to the Veteran's low back injury during active duty for training in July 1978.  (Parenthetically, if warranted, based on any favorable response concerning the Veteran's status in January 1995, the examiner should also consider whether the Veteran's lumbosacral spine disability is attributable to the above-discussed truck accident at that time.) 

The Board also notes that the Veteran's was awarded Social Security Administration (SSA) disability benefits per an April 2004 notice award letter.  The SSA decision is associated with the claims folder.  Of note, while the Veteran has contended that he incurred a right knee disability during the January 1995 truck accident, the discussion of evidence in the SSA decision reflects that the Veteran suffered a work-related right knee injury in October 1998 and that an MRI (magnetic resonance imaging) scan of the right knee undertaken in March 1999 revealed, in particular, findings suggestive of at least a partial previous meniscectomy vs. a re tear/torn medial meniscus.  In light of the above-requested development it would be helpful to the Board if the agency of original jurisdiction (AOJ) also obtained the Veteran's available SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate source(s), including the Puerto Rico Adjutant General's Office and the Veteran's former National Guard Unit and request verification of the Veteran's duty status at the time of a January 1995 accident in an Army National Guard truck.  Specifically, the AOJ should find out whether the Veteran was on active duty or active duty for training as defined in 38 U.S.C.A. § 101 (West 2014) at the time of the accident.   

2.  Request that the Veteran identify any private or VA treatment he may have received for his right knee and lumbosacral spine disabilities.  After obtaining the appropriate release of information forms, procure records of any treatment the Veteran has received, to include relevant records available through the VA records system.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

3.  Obtain the Veteran's available Social Security Administration records associated with his award for disability benefits as identified in an April 2004 notice award letter.  If any such records are not available, the Veteran should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

4.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran for a VA examination.  The claims folder and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with his or her examination.  Any testing deemed necessary should be performed.  

The examiner is requested to obtain a detailed history of the Veteran's lumbosacral spine disability.  He or she should review the tabbed medical records associated with the claims folder, to include the Veteran's service treatment records and the November 2006 VA examination.   

Following an examination of the Veteran and review of the pertinent medical evidence, the examiner should offer his/her opinion as to the medical probabilities that any diagnosed lumbosacral spine disability had its onset during or is otherwise related to any low back injury in July 1978 during active duty for training (or, dependent on any favorable response concerning the Veteran's duty status in January 1995, otherwise attributable to a January 1995 truck accident).  

In so opining, the examiner should address the likelihood that the Veteran's reported medical history is consistent with the documented post-service clinical picture.  The medical reasons for accepting or rejecting the Veteran's history should be set forth in detail.  

The examiner's report must include a thorough explanation for all opinions and conclusions expressed, to include why the examiner could not provide an opinion without resorting to speculation.  

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues of service connection for a lumbosacral spine disability and the petition to reopen the claim of service connection for a right knee disability status post total right knee replacement.  If a benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


